      Case 2:18-cv-14112-SSV-KWR Document 43 Filed 12/29/20 Page 1 of 15




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    LAUREN ABADIE AND BRETT L.                               CIVIL ACTION
    ABADIE

    VERSUS                                                     NO. 18-14112

    TARGET CORPORATION OF                                  SECTION “R” (4)
    MINNESOTA



                         ORDER AND REASONS


       Defendant Target Corporation of Minnesota moves for summary

judgment. 1   Because there are genuine disputes of material fact as to

defendant’s liability under Louisiana’s merchant slip-and-fall statute, the

Court denies defendant’s motion.



I.     BACKGROUND

       This case arises from a slip-and-fall. On November 14, 2017, plaintiffs

Lauren and Brett Abadie went to the Target store in Houma, Louisiana to

pick up a prescription. 2 According to plaintiffs’ complaint, when Mrs. Abadie

walked down an aisle near the frozen foods section of the store, she “tripped”




1      R. Doc. 27.
2      R. Doc. 3-6 at 3, ¶ 4 (Complaint).
    Case 2:18-cv-14112-SSV-KWR Document 43 Filed 12/29/20 Page 2 of 15




on a “liquid substance” on the floor, which caused her to fall and injure

herself.3

      In her deposition, Mrs. Abadie described the substance on the floor as

“something big” that “looked like melted vanilla ice cream.” 4 She described

“multiple puddles” along the aisle, including the one she slipped in. 5 She

stated that the puddle in which she slipped was the size of a “dinner size

plate” and that the other puddles were also a “nice size.” 6 She further stated

that there were “tracks” from where “buggies or carts” had passed through

the puddles, and that the substance was spread over the length of the entire

freezer aisle. 7 She also described the substance as “sticky and melted” and

that, although she had no indication of how long it had been on the floor, she

believed “it had to be there a while [based on] the consistency of it.”8

      Brett Abadie was also deposed, and he agreed that the substance

“looked as if it was ice cream.”9 Like Mrs. Abadie, he described the substance

as “partially dried” and said that “buggies had passed through it,” leaving “a




3     Id.
4     R. Doc. 31-6 at 25 (Lauren Abadie Deposition at 24:14-15).
5     Id. at 27 (Lauren Abadie Deposition at 26:17-18).
6     Id. at 28 (Lauren Abadi Deposition at 27:6-13).
7     Id. at 28-29 (Lauren Abadie Deposition at 27:15-16, 28:4-14).
8     Id. at 31 (Lauren Abadie Deposition at 30:16-17, 19).
9     R. Doc. 31-7 at 19 (Brett Abadie Deposition at 18:3-4).
                                      2
     Case 2:18-cv-14112-SSV-KWR Document 43 Filed 12/29/20 Page 3 of 15




couple of prints,” including shopping cart tracks and a footprint. 10

Specifically, Mr. Abadie noted that the puddles themselves were liquid, but

that the track marks had dried.11 He stated that the puddles were as large as

a “frying pan,” but that they varied in size “as if something was possibly

dripping.”12

      Several Target employees responded to the scene immediately after the

incident. Two of those employees, Jessica McKay and Kim Ann Whatley,

were deposed for this suit. Their incident reports and depositions are largely

consistent with the Abadies’ description of the scene, except that the

employees described the puddles as somewhat smaller than the Abadies

depicted them. For example, Jessica McKay’s incident report states that

“[t]here was what appeared to be vanilla ice cream on the floor,” but that it

was “hard to see,” and it “started as a puddle and had smaller spots going

down toward the freezer.” 13 Nevertheless, at her deposition, McKay testified

that “if you were looking for [the substance], it was pretty obvious” and

agreed that a person “walking down [the] aisle and looking for spills . . .




10    Id. at 17, 19, 21 (Brett Abadie Deposition at 16:2; 18:4-5; 20:16-25).
11    Id. at 21 (Brett Abadie Deposition at 20:4-11).
12    Id. at 19-20 (Brett Abadie Deposition at 18:23-19:4).
13    R. Doc. 31-8 at 1 (McKay Statement).
                                       3
     Case 2:18-cv-14112-SSV-KWR Document 43 Filed 12/29/20 Page 4 of 15




should [have seen]” the spill. 14 Another employee, Kim Ann Whatley,

described the puddles as the size of a “dime” or, at most, a “half quarter.” 15

      Whatley stated that she “was through the area” two minutes before the

incident, and did not notice anything on the floor.16 Whatley testified that,

as a Target employee, she was trained to look for “slip, trip, and fall

hazards.”17 On November 14, 2017, the date that Mrs. Abadie slipped and fell

at Target, Whatley was in training for work in the store’s “asset protection”

group. 18 She testified that the role of employees in asset protection is “to

make sure the store is safe and customers feel safe.”19

      On November 14, 2018, plaintiffs sued Target for damages in the Civil

District Court for the Parish of Terrebonne. 20 Defendant removed to this

Court on December 21, 2018.21          Defendant now moves for summary

judgment. 22




14   Id. at 101-102 (McKay Deposition at 101:19-22, 102:18-21).
15   R. Doc. 31-10 at 44 (Whatley Deposition at 44:18-20).
16   R. Doc. 31-9 at 4 (Whatley Statement); R. Doc. 31-10 at 50 (Whatley
Deposition at 50:22-24).
17   R. Doc. 31-10 at 16 (Whatley Deposition at 16:4-10).
18   R. Doc. 31-10 at 26 (Whatley Deposition at 26:2-3).
19   R. Doc. 31-10 at 26 (Whatley Deposition at 26:8-10).
20   R. Doc. 3-6 (Complaint).
21   R. Doc. 3 (Notice of Removal).
22   R. Doc. 27.
                                    4
      Case 2:18-cv-14112-SSV-KWR Document 43 Filed 12/29/20 Page 5 of 15




II.    LEGAL STANDARD

       Summary judgment is warranted when “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986); Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994) (en banc) (per curiam). “When assessing whether a

dispute to any material fact exists, [the Court] consider[s] all of the evidence

in the record but refrain[s] from making credibility determinations or

weighing the evidence.” Delta & Pine Land Co. v. Nationwide Agribusiness

Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008). All reasonable inferences are

drawn in favor of the nonmoving party, but “unsupported allegations or

affidavits setting forth ‘ultimate or conclusory facts and conclusions of law’

are insufficient to either support or defeat a motion for summary judgment.”

Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985) (quoting

10A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure

§ 2738 (2d ed. 1983)); see also Little, 37 F.3d at 1075. “No genuine dispute

of fact exists if the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party.” EEOC v. Simbaki, Ltd., 767 F.3d 475,

481 (5th Cir. 2014).


                                       5
       Case 2:18-cv-14112-SSV-KWR Document 43 Filed 12/29/20 Page 6 of 15




        If the dispositive issue is one on which the moving party will bear the

burden of proof at trial, the moving party “must come forward with evidence

which would ‘entitle it to a directed verdict if the evidence went

uncontroverted at trial.’” Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257,

1264-65 (5th Cir. 1991) (quoting Golden Rule Ins. Co. v. Lease, 755 F. Supp.

948, 951 (D. Colo. 1991)). The nonmoving party can then defeat the motion

by either countering with evidence sufficient to demonstrate the “existence

of a genuine dispute of material fact,” or by “showing that the moving party's

evidence is so sheer that it may not persuade the reasonable fact-finder to

return a verdict in favor of the moving party.” Id. at 1265.

        If the dispositive issue is one on which the nonmoving party will bear

the burden of proof at trial, the moving party may satisfy its burden by

pointing out that the evidence in the record is insufficient with respect to an

essential element of the nonmoving party’s claim. See Celotex, 477 U.S. at

325.     The burden then shifts to the nonmoving party, who must, by

submitting or referring to evidence, set out specific facts showing that a

genuine issue exists. See id. at 324. The nonmovant may not rest upon the

pleadings, but must identify specific facts that establish a genuine issue for

resolution. See, e.g., id.; Little, 37 F.3d at 1075 (“Rule 56 ‘mandates the entry

of summary judgment, after adequate time for discovery and upon motion,


                                       6
     Case 2:18-cv-14112-SSV-KWR Document 43 Filed 12/29/20 Page 7 of 15




against a party who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party

will bear the burden of proof at trial.’” (quoting Celotex, 477 U.S. at 322

(emphasis added))).



III. DISCUSSION

      A.    Spoliation

      Plaintiff asserts in its response to defendant’s motion for summary

judgment that Target intentionally destroyed evidence by cleaning the

substance from the aisle before it took photographs. 23 As a sanction for this

alleged spoliation, plaintiff contends that it is entitled to a jury instruction

stating that the jury may draw an inference that the photographs, if they had

been taken before the aisle was cleaned, would have been harmful to

defendant.24 The Court addresses the spoliation argument at the outset,

because “an adverse inference of spoliation can be relevant on summary

judgment.” Schreane v. Beemon, 575 F. App’x 486, 490 (5th Cir. 2014)

(quoting Byrnie v. Cromwell, Bd. of Educ., 243 F.3d 93, 107 (2d Cir. 2001)

(“[A]n inference of spoliation, in combination with some (not insubstantial)




23    R. Doc. 31 at 15-16.
24    Id. at 17.
                                       7
    Case 2:18-cv-14112-SSV-KWR Document 43 Filed 12/29/20 Page 8 of 15




evidence for the plaintiff’s cause of action, can allow the plaintiff to survive

summary judgment.”)).

      In diversity cases, federal rather than state evidentiary rules apply to

alleged spoliation of evidence. See Condrey v. SunTrust Bank of Ga., 431

F.3d 191, 203 (5th Cir. 2005). In the U.S. Fifth Circuit, a party alleging

spoliation must show “bad faith” or “bad conduct” on the part of the alleged

destroyer of evidence. Id. If the party asserting spoliation shows bad faith,

the Court may impose sanctions—including by instructing the jury to make

an inference that the spoiled evidence would have been unfavorable to the

responsible party.

      Here, plaintiffs’ spoliation theory is that Target’s employees violated

store policy when they failed to take photographs of the site before cleaning

it. But failure to follow store procedures, on its own, does not show bad faith.

See, e.g., Castano v. Wal-Mart Stores Texas, LLC, No. 14-1450, 2015 WL

2180573, at *3 (S.D. Tex. May 7, 2015) (finding that plaintiff “has not

provided any evidence that the court could construe as indicative of bad

faith” when the defendant failed to follow store procedures, which instructed

employees to take photographs, among other things, after a slip and fall). In

their brief, plaintiffs do not argue that the employees acted in bad faith when

they failed to take photographs. Nor is there any evidence in the record to


                                       8
    Case 2:18-cv-14112-SSV-KWR Document 43 Filed 12/29/20 Page 9 of 15




support such an argument. Accordingly, the Court finds that plaintiffs have

failed to demonstrate bad faith. Their spoliation argument lacks merit, and

the Court declines to grant plaintiffs the adverse inference they request.

      B.    Constructive Notice

      Louisiana statutory law governs the “[b]urden of proof in claims

against merchants” when a plaintiff alleges that the merchant’s negligence

caused the plaintiff to be injured in a fall on the merchant’s premises. See

La. R.S. 9:2800.6. The U.S. Fifth Circuit has observed that this “statute

‘places a heavy burden of proof on plaintiffs’ in slip and fall cases,” Bagley

v. Albertsons, Inc., 492 F.3d 328, 330 (5th Cir. 2007) (quoting Jones v.

Brookshire Grocery Co., 847 So. 2d 43, 48 (La. App. 2 Cir. 2003)), which

cannot be met by “[m]ere speculation or suggestion.” Id. (quoting Allen v.

Wal-Mart Stores, Inc., 850 So. 2d 895, 898 (La. App. 2 Cir. 2003)).

      For the purposes of this motion, defendants do not dispute that there

was a substance on the floor. Indeed, based on the evidence presented by the

plaintiff, there is at least an issue of fact as to whether a substance existed on

the floor at the time plaintiff slipped. Instead, defendant asserts that plaintiff

has failed to carry its burden under La. R.S. 9:2800.6 to produce evidence




                                        9
     Case 2:18-cv-14112-SSV-KWR Document 43 Filed 12/29/20 Page 10 of 15




showing that Target had notice of the condition. 25 To show notice, the statute

requires that the plaintiff prove that “[t]he merchant either created or had

actual or constructive notice of the condition which caused the damage, prior

to the occurrence.” La. R.S. 9:2800.6(B)(2). Plaintiffs do not argue that

Target or its employees created or had actual notice of the condition. Rather,

this dispute turns on whether plaintiffs have created an issue of material fact

as to defendant’s constructive notice of the condition.

      Under the statute, a plaintiff demonstrates constructive notice when

“the claimant has proven that the condition existed for such a period of time

that it would have been discovered if the merchant had exercised reasonable

care.” La. R.S. 9:2800.6(C)(1). The Louisiana Supreme Court has held that,

to show constructive notice, a plaintiff has the burden of proving a “temporal




25    The Court notes that, in its motion, defendant also argues that
plaintiffs cannot show that Target failed to exercise reasonable care. R. Doc.
27-2 at 14-15. But, defendant conflates the reasonableness standard of
constructive notice in § 2800.6(C)(1)—that the condition “would have been
discovered if the merchant had exercised reasonable care”—with the
requirement of § 2800.6(B)(3) that plaintiff must prove that “[t]he merchant
failed to exercise reasonable care.” See id. Target’s arguments, and the lone
case it cites in this section of its brief, go to constructive notice, not the
separate reasonableness element.            Id.; see Evans v. Winn-Dixie
Montgomery, LLC, 177 So. 3d. 386 (La. App. 5 Cir. 2015). To succeed on its
constructive notice argument, plaintiff must show that Target would have
noticed the condition if it had exercised reasonable care. La. R.S.
2800.6(C)(1). Accordingly, the Court finds that the reasonableness inquiry
is wrapped up in the constructive notice question.
                                       10
     Case 2:18-cv-14112-SSV-KWR Document 43 Filed 12/29/20 Page 11 of 15




element” that “the condition existed for some time period before the fall.”

White v. Wal-Mart Stores, Inc., 699 So. 2d 1081, 1084-85 (La. 1997). If the

plaintiff satisfies this “prerequisite,” the question is whether “the period of

time is sufficiently lengthy that a merchant should have discovered the

condition.” Id. A claimant may prove constructive notice by putting forth

circumstantial evidence that demonstrates the condition existed for a

sufficient period of time that it would have been discovered if the merchant

exercised reasonable care. See, e.g., Woods v. Wal-Mart Louisiana, LLC, No.

11-1622, 2012 WL 5926178, at *2 (W.D. La. Nov. 26, 2012); Lacy v. ABC Ins.

Co., 712 So. 2d 189, 192 (La. App. 4 Cir. 1998).

      To satisfy the temporal element, plaintiffs point to Mrs. Abadies’

statement that the substance was “melted and sticky,” 26 Mr. Abadies’

testimony that it was “partially dried,”27 and both plaintiffs’ statements that

the substance had shopping cart tracks running through it. 28 They also point

to testimony that there were several puddles spread along the length of the




26     R. Doc. 31-6 at 31 (Lauren Abadie Deposition at 19).
27     R. Doc. 31-7 at 17 (Brett Abadie Deposition at 16:2-5).
28     R. Doc. 31-6 at 29 (Lauren Abadie Deposition at 28:11-14); R. Doc. 31-
7 at 10-21 (Brett Abadie Deposition at 19:25-20:1-3).
                                       11
     Case 2:18-cv-14112-SSV-KWR Document 43 Filed 12/29/20 Page 12 of 15




entire freezer aisle and that some of the puddles were large—at least the size

of a plate.29

      Other courts in slip-and-fall cases have found that similar evidence is

enough to create an issue of fact on the temporal element. For example, in

Johnson v. Wal-Mart Louisiana, LLC, No. 08-1216, 2009 WL 2447922, at

*1 (W.D. La. Aug. 10, 2009), the plaintiff offered testimony that she slipped

on a “puddle” that covered a three- to four-foot area. She also testified that

her own cart left tracks in the puddle. The court found that, “[c]ommon

sense and experience suggest the spill was at least viscous enough to hold

tracks, and its spreading in a three to four foot circular pattern would have

taken some time.” Id. at *4. As such, it found that plaintiff had introduced

sufficient evidence to create an issue of fact on constructive notice. Id. In

Woods v. Wal-Mart Louisiana LLC, 2012 WL 5926178 at *2, the court found

that evidence that a spill was “dirty” and had “buggy marks” through it were

sufficient under Louisiana law to raise issues of material fact on whether the

store had constructive notice.




29    R. Doc. 31-5 at 103 (McKay Deposition at 103:15-16) (stating that the
puddle was “maybe a little bigger than a teacup plate”); R. Doc. 31-6 (Lauren
Abadie Deposition at 27:6-19 (stating that the puddle was “about a dinner
plate size”); R. Doc. 31-7 at 19 (Brett Abadie Deposition at 18:23-25).
                                        12
     Case 2:18-cv-14112-SSV-KWR Document 43 Filed 12/29/20 Page 13 of 15




      The Court finds that plaintiffs’ evidence—including testimony that the

melted substance had spread, contained track marks, was sticky, and was at

least partially dried—is enough to create an issue of fact as to whether the

substance was on the floor for at least a few minutes before her fall. It is a

matter of “common sense” that the substance—whether it came to be on the

floor in a melted or un-melted state—would take time to spread out, get run

over by carts, dry, and become sticky. Johnson, 2009 WL 2447922, at *4. In

other words, plaintiffs have produced evidence to create an issue of fact on

the temporal element of constructive notice.

      Having found that plaintiffs have produced enough evidence to create

an issue of fact on the temporal element, the remaining question is whether

the condition “would have been discovered if the merchant had exercised

reasonable care.” La. R.S. 9:2800.6(C)(1). Here, it is relevant that a Target

employee, Kim Ann Whatley, testified that she traversed the same aisle two

minutes before the incident and did not notice anything. 30 Based on the

evidence that the substance was on the floor at least a few minutes before

plaintiff’s fall, and Whatley’s admission that she walked the aisle two minutes




30    R. Doc. 31-10 at 50-51 (Whatley Deposition at 50:23-51:2); see also R.
Doc. 31-9 at 4 (Whatley Statement).
                                    13
     Case 2:18-cv-14112-SSV-KWR Document 43 Filed 12/29/20 Page 14 of 15




before the incident, there is an issue of fact that the substance was on the

floor when Whatley passed through the aisle.

      Further, plaintiffs have introduced evidence that tends to show that

Whatley should have noticed the substance. In particular, Jessica McKay’s

deposition testimony creates a fact issue on whether Whatley should have

noticed the substance in the exercise of reasonable care. McKay testified that

she was employed as a “senior team leader” at Target in 2017.31 In this role,

she was responsible for opening and closing the store, managing “the entire

sales floor,” and supervising the store’s “team leaders.”32 McKay arrived at

the scene of the incident after several other Target employees, including

Whatley, had already responded. 33 When asked about the substance at her

deposition, McKay stated that “if you were looking for [the substance], it was

pretty obvious.”34 McKay also agreed that “if someone [was] walking down

[the] aisle and looking for spills, [it was] something they should see.”35 This

evidence is sufficient to create an issue of fact as to whether Whatley should

have noticed the substance when she traversed the aisle two minutes before

Mrs. Abadie fell.


31    R. Doc. 31-5 at 17-18 (McKay Deposition at 17:24-18:4).
32    Id. at 18 (McKay Deposition at 18:1-12).
33    Id. at 74 (McKay Deposition at 74:7-14).
34    Id. at 101 (McKay Deposition at 101:19-21).
35    Id. at 102 (McKay Deposition at 102:18-21).
                                     14
      Case 2:18-cv-14112-SSV-KWR Document 43 Filed 12/29/20 Page 15 of 15




       In sum, plaintiffs have created issues of material fact on constructive

notice. Defendant’s motion for summary judgment must be denied.



IV.    CONCLUSION

       Accordingly, the Court DENIES defendant’s motion for summary

judgment.




         New Orleans, Louisiana, this _____
                                       29th day of December, 2020.


                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE




                                      15
